Reasons for AllowanceThe following is an examiner’s statement of reasons for allowance: 
	In Claims 1, 14 and 20, Applicant’s invention regards a display device with two different regions with different pixel density or virtual pixel density. Further, Applicant specifically claims that deactivation pattern for a light-emitting diode LED display panel indicates individual pixels in the first display area to be deactivated to achieve varying resolution of the image and that the deactivation pattern is determined based on the image captured by an external camera while the LED display panel was driven. Examiner conducted search to find these limitations but could not find prior arts that would teach the limitations alone or in combination. Following are most relevant prior arts from the search.
	Li (PGPUB 2020/0234634 A1) – Li teaches a display device with various pixel density depending on the area of the display as shown in Fig. 6. However, Li does not specifically teach deactivation pattern and capturing the image using an external camera.
Du (PGPUB 2017/0337904 A1) – Du teaches a display with varying pixel density as shown in Figs. 1C and 1D by physically deforming the display panel. However, Du does not specifically teach deactivating pixels or capturing the image using an external camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691